Citation Nr: 1241604	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  08-09 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left knee arthritis.

2.  Entitlement to service connection for essential tremors of the extremities, to include as due to herbicide exposure.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for tumors, to include as due to herbicide exposure.

6.  Entitlement to service connection for depression with anxiety and short-term memory loss.

7.  Entitlement to service connection for a rash of the entire body, to include as due to herbicide exposure.

8.  Entitlement to service connection for general fatigue syndrome, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1967, and from May 1968 to August 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to the benefits sought on appeal.  

In December 2011, the Board remanded the issues currently on appeal to the Appeals Management Center (AMC) for further development.  As the Veteran has chosen to withdraw his appeals of these issues, the Board need not discuss whether the AMC complied with the terms of the December 2011 remand orders.  See, e.g., Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the pendency of this appeal, the RO granted service connection for Parkinson's disease in a February 2011 rating decision, evaluating the disability as 30 percent disabling from May 3, 2010, the date of an examination.  The evidence suggests that the Veteran might potentially be granted an earlier effective date for this disorder; therefore, the Board is referring a claim for an earlier effective date for the grant of service connection for Parkinson's disease to the RO for further development.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from October 1966 to May 1967.  

2.	On November 16, 2012, prior to the promulgation of a decision regarding the issues on appeal, the Board received notification from the Veteran that a withdrawal of the issues on appeal was requested.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal have been met regarding the Veteran's claim for entitlement to service connection for left knee arthritis.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).

2.  The criteria for the withdrawal of a Substantive Appeal have been met regarding the Veteran's claim for entitlement to service connection for essential tremors of the extremities, to include as due to herbicide exposure.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).

3.  The criteria for the withdrawal of a Substantive Appeal have been met regarding the Veteran's claim for entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).

4.  The criteria for the withdrawal of a Substantive Appeal have been met regarding the Veteran's claim for entitlement to service connection for tinnitus.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).

5.  The criteria for the withdrawal of a Substantive Appeal have been met regarding the Veteran's claim for entitlement to service connection for tumors, to include as due to herbicide exposure.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).

6.  The criteria for the withdrawal of a Substantive Appeal have been met regarding the Veteran's claim for entitlement to service connection for depression with anxiety and short-term memory loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).

7.  The criteria for the withdrawal of a Substantive Appeal have been met regarding the Veteran's claim for entitlement to service connection for a rash of the entire body, to include as due to herbicide exposure.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).

8.  The criteria for the withdrawal of a Substantive Appeal have been met regarding the Veteran's claim for entitlement to service connection for general fatigue syndrome, to include as due to herbicide exposure.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).


WITHDRAWAL OF APPEALS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  See id.  In a November 2012 statement, the Veteran wrote that he wished to withdraw his Substantive Appeals regarding the issues on appeal.  

In the present case, the Veteran has withdrawn the appeals regarding these issues and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The issue of service connection for left knee arthritis is dismissed.

The issue of service connection for essential tremors of the extremities is dismissed.

The issue of service connection for bilateral hearing loss is dismissed.  

The issue of service connection for tinnitus is dismissed. 

The issue of service connection for tumors, to include as due to herbicide exposure, is dismissed.

The issue of service connection for depression with anxiety and short-term memory loss is dismissed.  

The issue of service connection for a rash of the entire body, to include as due to herbicide exposure, is dismissed.  

The issue of service connection for general fatigue syndrome, to include as due to herbicide exposure, is dismissed.  




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


